Title: From Alexander Hamilton to James McHenry, 16 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Novr. 16th. 1799
          
          I have just received a letter from Captain McRea of the second regiment of Artillerists who is recruiting at Alexandria in the state of Virginia.
          He informs me that he has already enlisted ten soldiers, and expects shortly to — enlist more; but that there is no Contractor at in the place from whom to procure supplies. I have therefore to request that you will be pleased to take arrangements, as soon as you can do it conveniently, for the establishment of a Contractor at Alexandria.
          With
          S of War—
        